Exhibit 23 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (File No. 333-149297, effective February 19, 2008) of Magyar Bancorp, Inc. of our report dated December 21, 2010, relating to the consolidated financial statements of Magyar Bancorp, Inc. and Subsidiary, which are included in the Annual Report on Form 10-K of Magyar Bancorp, Inc. for the year ended September 30, 2010. /s/ ParenteBeard LLC ParenteBeard LLC Clark, New Jersey December 21, 2010
